Third District Court of Appeal
                               State of Florida

                         Opinion filed June 22, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2200
                        Lower Tribunal No. 21-0520
                           ________________


            Pineside Condominium Association, Inc.,
                                  Appellant,

                                     vs.

                               Ana M. Rey,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

     John Paul Arcia, P.A., and John Paul Arcia, for appellant.

      Militzok & Associates, P.A., and Matthew J. Militzok (Plantation), for
appellee.


Before SCALES, LINDSEY, and HENDON, JJ.

     PER CURIAM.
      Appellee Ana M. Rey, plaintiff below, sued Appellant Pineside

Condominium Association Inc., defendant below, for failing to maintain the

common areas of the condominium in which she resides, causing her

damage. The trial court entered an order granting Rey’s motion for default

judgment as to liability only, denying Pineside’s motion to set aside the

default, and ordering that the case proceed to trial on damages. Because

the order is not a final order or an appealable interlocutory order identified in

Florida Rule of Appellate Procedure 9.130(a)(3), it is not ripe for appellate

review. Accordingly, we dismiss for lack of jurisdiction.

      The Florida Rules of Appellate Procedure authorize appeals from final

orders in civil cases pursuant to Rule 9.110 and non-final orders as

prescribed by Rule 9.130. Although Florida Rule of Appellate Procedure

9.130(a)(3)(C)(iv) previously allowed appeals of nonfinal orders that

determine the issue of liability in favor of a party seeking affirmative relief,

this changed in 2000. See Amends. to Fla. R. App. P., 780 So. 2d 834, 838

(Fla. 2000). As a result of the amendment, orders determining the issue of

liability only are not appealable until a final judgment has been entered.

United Auto. Ins. Co. v. Buchalter, 14 So. 3d 1100 (Fla. 4th DCA 2009).

Appeals of non-final orders that fall outside the scope of Florida Rule of




                                       2
Appellate Procedure 9.130(a)(3) must be dismissed. See, e.g., Valledor Co.

v. Decky, 47 Fla. L. Weekly D256 (Fla. 3d DCA Jan. 19, 2022).

     Dismissed.




                                    3